      Case 1:21-cv-04251-GHW-BCM Document 10 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TYRIEK GIBSON,                                                                          9/21/21
               Plaintiff,                           21-CV-4251 (GHW) (BCM)
       -against-
                                                    ORDER REGARDING GENERAL
CAPTAIN ROBINSON, et al.,                           PRETRIAL MANAGEMENT
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, and for report and recommendation on dispositive motions, if any, pursuant to 28

U.S.C. § 636(b)(1)(A) and (B). All pretrial motions and applications, including those related to

scheduling and discovery must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, available

on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses. Parties and counsel are

cautioned:

       1.      Once a discovery schedule has been issued, all discovery must be initiated in time

to be concluded by the close of discovery set by the Court.

       2.      Discovery     applications,   including   letter-motions   requesting   discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and § 2(b) of Judge Moses's Individual Practices. It is the

Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the parties'

letters, unless a party requests or the Court requires more formal briefing. Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not
      Case 1:21-cv-04251-GHW-BCM Document 10 Filed 09/21/21 Page 2 of 3




required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference) or to extend a deadline must be made in writing and in compliance

with § 2(a) of Judge Moses's Individual Practices. Telephone requests for adjournments or

extensions will not be entertained.

       5.      In accordance with § 1(d) of Judge Moses's Individual Practices, letters and letter-

motions are limited to four pages, exclusive of attachments. Courtesy copies of letters and letter-

motions filed via ECF are not required during the pendency of the COVID-19 national

emergency.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.

       7.      Plaintiff is hereby notified that, until further notice, pro se parties may file

pleadings, letters, and other documents with the Court by using any of the following methods:

               a. Drop off the document in the drop box located in the lobby of the U.S.

                    Courthouse at 500 Pearl Street, New York, NY, 10007.

               b.   Mail the documents to the Pro Se Intake Unit in Room 105 in the Thurgood

                    Marshall Courthouse, 40 Foley Square, New York, NY 10007.

               c.   Email the documents to Temporary_Pro_Se_Filing@nysd.uscourts.gov.

                    Instructions for filing documents by email may be found on the Court's

                    website at nysd.uscourts.gov/forms/instructions-filing-documents-email.




                                                2
     Case 1:21-cv-04251-GHW-BCM Document 10 Filed 09/21/21 Page 3 of 3




       The Pro Se Intake Unit (telephone 212-805-0175) may be of assistance to pro se litigants

in connection with court procedures.

 PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
 NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE COURT:

 Conferences and Hearings. Court conferences and hearings may be conducted by
 teleconference, videoconference, or in person. Teleconferences are held on the Court’s
 AT&T line. If a teleconference is scheduled, the parties are directed to call (888) 557-
 8511 and enter the access code 7746387 a few minutes before the scheduled time.
 Videoconferences are held using the Court's videoconferencing technology (Microsoft
 Teams) or (with the prior approval of the Court) such alternative videoconferencing
 technology as the parties agree upon and arrange. If the Court's technology is used, the
 Court will provide the link and further instructions in an email to counsel closer to the
 date of the conference. Please treat teleconferences and videoconferences as you would
 treat a public court appearance. If a conference or hearing in another matter is ongoing,
 please be silent (mute your line) until your case is called. In person conferences are held
 in Courtroom 20A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl
 Street, New York, New York.

 Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions in
 this action may be taken via telephone, videoconference, or other remote means, and
 may be recorded by any reliable audio or audiovisual means. This Order does not
 dispense with the requirements set forth in Fed. R. Civ. P. 30(b)(5), including the
 requirement that, unless the parties stipulate otherwise, the deposition be "conducted
 before an officer appointed or designated under Rule 28," and that the deponent be
 placed under oath by that officer. For avoidance of doubt, a deposition will be deemed
 to have been conducted "before" an officer so long as that officer attends the deposition
 via the same remote means (e.g., telephone conference call or video conference) used to
 connect all other remote participants, and so long as all participants (including the
 officer) can clearly hear and be heard by all other participants.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

Dated: New York, New York
       September 21, 2021                        SO ORDERED.



                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge




                                                 3
